                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


ANGELA ACEVEDO, on Behalf of Herself and
on Behalf of all Others Similarly Situated,

               Plaintiff,

       v.                                                    Civil Action No.
                                                            1:16-cv-00024-MV-LF
SOUTHWEST AIRLINES CO.,

               Defendant.




                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

December 12, 2019. Doc. 93. The proposed findings notified the parties of their ability to file

objections within fourteen (14) days and that failure to do so waived appellate review. On

December 16, 2019, the parties filed a notice stating that they do not object to the Magistrate

Judge’s proposed findings and recommended disposition. Doc. 95.

       IT IS THEREFORE ORDERED AS FOLLOWS:

   1. The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc. 93) are
      ADOPTED;

   2. The parties’ Rule 23 class settlement is approved;

   3. The incentive award to the Named Plaintiff is approved;

   4. The attorney’s fees, litigation costs, and administrator costs are approved; and

   5. The parties’ settlement agreement will remain confidential and under seal.


                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE
